PER CURIAM: In the appeal from the circuit court of La Salle County the notice of appeal was erroneously sent to the clerk of the appellate court, instead of the clerk of the trial court, within the 30-day period for filing the notice. The clerk of the appellate court sent it to the trial court after the 30-day period expired, and the appellate court dismissed the appeal for failure to file the notice within time. Leave to appeal is allowed, and in the exercise of this court’s supervisory jurisdiction the appellate court is directed to reinstate the appeal. Supervisory order entered.